DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the Final Office Action on the merits of Application No. 15/754977, filed on 02/23/2018. Claims 1-19, 42-48 are still pending in the application.

Election/Restrictions
Claims 42-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, and 6-7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Application Publication No. 2008/0042114 to Stanislao (henceforth referred to as Stanislao).
Regarding claims 1-2, 4, and 6-7, Stanislao discloses a knockdown, portable lift for reversible assembly (i.e. Fig. 11, telescopic frame can be collapsible) between a lower surface (i.e. Fig. 18, surface where ref. 105 is located) and an elevated surface (i.e. Fig. 17, surface on top of ref. 450) for moving a load (i.e. Fig. 16, ref. 400) therebetween comprising: 
a plurality of modular trusses (i.e. Fig. 11, ref. 115-121, 102-108) for connecting therebetween and forming a lift frame (i.e. Fig. 11, ref. 110) having parallel right and left sides (i.e. Fig. 11, ref. 134, 132) extending between the lower and elevator surfaces;

a drive assembly (i.e. Fig. 13, ref. 300) operable between the platform and the frame for moving the platform and the load up and down along the frame, wherein
the drive assembly moves along the frame with the platform (i.e. Fig. 16-Fig. 19).
Wherein the drive assembly comprises: 
 a section of a track (i.e. Fig. 11, ref. 117, 119, 115, 121) supported on each of the plurality of modular trusses for forming continuous tracks there along, on each of the right and left sides of the lift frame; 
a driven member (i.e. Fig. 14, ref. 320) connected between an input shaft (i.e. Fig. 13, ref. 152, 154) on the drive assembly and the platform for engaging the right or left track and driving the platform between the lower and elevator surfaces; and 
a rotary drive (i.e. represented in Fig. 36, ref. 914) removeably connected to the input shaft for driving the driven member. 
Further comprising gearing (i.e. Fig. 15, ref. 310, 308, 311, 312) between the input shaft and the driven sprocket (i.e. Fig. 15, ref. 320), the gearing being relative to input from the rotary drive. 
Further comprising one or more input shafts (i.e. Fig. 12, ref. 152, 154) for connecting to a rotary drive (i.e. represented in Fig. 36, ref. 914); and 
gearing (i.e. Fig. 15, ref. 310, 308, 311, 312) for each of the input shafts being relative to the rotatory drive connected thereto. 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2008/0042114 to Stanislao. 
Regarding claim 3, Stanislao Figs. 11-20 does not specifically teach the track being a rack and the driven member being a sprocket. However, Stanislao teaches in an alternative drive assembly (i.e. Fig. 4, ref. 200) embodiment shown in Figs. 1-10. Wherein the drive assembly in this alternative embodiment comprises a track in the form of a rack (i.e. Figs. 7 and 8, ref. 242, 244, 246) and a driven member (i.e. Fig. 7, ref. 220) in the form of a sprocket. Therefore, it would have been obvious to one of ordinary skill in the art to have a rack and sprocket assembly as taught in Stanislao in Figs. 1-10 in the portable lift as taught in Stanislao in Figs. 11-20 as selection of an alternative embodiment and to minimize the use of belts (that may stretch over time) and pulleys and there would have been reasonable expectation of success. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2008/0042114 to Stanislao in view of JP 2003-160287 to Ogawa (henceforth referred to as Ogawa). 
Regarding claim 8, Stanislao does not specifically teach an overspeed brake apparatus. However, overspeed brakes are common in the art. For example, Ogawa teaches a chair lift (i.e. Title) for traversing a stairway (i.e. Fig. 1) comprising a truss assembly (i.e. Fig. 2, ref. 7) with a track (i.e. Fig. 2, ref. 5, 6) and a platform (i.e. Fig. 1, ref. 1) with a corresponding drive pin (i.e. Fig. 10, ref. 4) accommodated in said track, wherein the chair lift comprises an overspeed apparatus overatively connected to a drive assembly for slowing movement of the platform at speeds above a preset operating speed (i.e. applicant submitted prior art JP 2003-160287 with machine translation paragraph 0027). Therefore, it would have been obvious to one of ordinary skill in the art to add an overspeed brake apparatus as taught in Ogawa in the lift as taught in Stanislao to prevent sudden fall of the platform with a user on board and there would have been reasonable expectation of success. 

Allowable Subject Matter
Claims 5, 9-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
02/02/2021 have been fully considered but they are not persuasive. 
To Summarize, Applicant argues on page 8, last paragraph – page 9, lines 24 that Stanislao only teaches a vertical lift frame extension and does not teach the lift frame “having parallel right and left sides extending between the lower and elevated surfaces” because Stanislao does not teach expanding between a horizontal distance. This argument is not persuasive because the claims do not actually recite expanding to an elevated surface by both a horizontal and vertical distance. The claims currently only recite “expanding between an elevated surfaces”.  The lift frame in Fig. 17 of Stanislao has left and right sides that are symmetrical, thus the lift frame is considered having parallel left and right sides. Further, the lift frame expands and brings the load, (Fig. 18, ref. 400), from a lower surface, (Fig. 18, ref. 105), to an elevated surface, (Fig. 19, the platform is at an elevator surface in line with top surface of ref. 450). Thus, all the limitations of the claims are satisfied and the rejection is maintained.
To summarize, Applicant argues on page 9, line 25-page 10, line 9, that Stanislao does not teach the lifting frame is “knockdown, portable” having “a plurality of modular trusses”. This argument is not persuasive because the lifting frame in Stanislao can be collapsed lower or knocked down via the telescopic tubes (i.e. Title) and capable of being ported. Further, the Merriam-Webster Dictionary defines modular as “2: constructed with standardized units or dimensions for flexibility and variety in use.” The lifting frame of Stanislao is constructed from independent parts combined for flexibility and variety in use (Fig. 16-Fig. 19) from lowered to extended telescopically. Therefore, the limitations of the claims are met and the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654